—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered March 18, 1992, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 years and 8 months to 5 years and 4 months, unanimously affirmed.
The on the street showup identification of defendant approximately 3 hours after commission of the crime was not, in the present circumstances, unduly suggestive (People v Duuvon, 77 NY2d 541). Officers on routine patrol came upon an angry crowd holding defendant. After speaking with members of the *109crowd, the officers asked the crowd to release defendant and to bring the victim, a frail 78 year old woman, to the area which was 2 blocks from the crime scene. Moments later, the victim arrived, and without any assistance from the officers or the others, identified defendant who was standing, uncuffed, on the sidewalk, unrestrained by the crowd which had now dispersed.
Suppression of defendant’s statement, made following the showup and upon his arrest, was properly denied since the statement was spontaneous and not the product of interrogation.
The court properly discharged the unsworn juror. Her conduct raised serious questions about her truthfulness and fitness and the court properly took into account that the trial was anticipated to only last one day (Judiciary Law § 517 [c]).
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Carro, J. P., Rosenberger, Kassal and Rubin, JJ.